[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           MAY 31, 2007
                             No. 06-14517                THOMAS K. KAHN
                       ________________________              CLERK


     D. C. Docket Nos. 06-00301-CV-ORL-19-JGG & 04-BK-12409-ABB

IN RE: DR. GAIL VAN DIEPEN, P.A.

Debtor.
_________________________________________________

KAREN ROMAGOSA,

                                                  Plaintiff-Appellant,

                                 versus

ROBERT E. THOMAS,
Trustee,

                                                  Defendant-Appellee,

JOHN MEININGER, SR.,

                                                  Respondent.

                       ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (May 31, 2007)
Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:

      Karen Romagosa (“Romagosa”) appeals the district court’s order affirming

the bankruptcy court’s approval of a settlement agreement over her objections. We

affirm.

                               I. BACKGROUND

      In 1999, Dr. Gail Van Diepen (“Van Diepen”) registered a professional

association, Dr. Gail Van Diepen, P.A. (“the P.A.”) to do business as a medical

provider. Romagosa and Pamela Brown (“Brown”) were employees of the P.A.

and sued both the P.A. and Van Diepen in a Florida state court for breach of

contract and for unpaid wages under the Fair Labor Standards Act (“FLSA”).

      On August 15, 2003, a jury found only the P.A. liable and awarded

$20,694.44 to Romagosa and $17,067.88 to Brown. The state court amended the

judgment to include attorneys’ fees. Romagosa was awarded $32,030.00 in

attorneys’ fees and $2,568.23 in costs. Romagosa was awarded a total of

$55,292.67. The P.A. appealed the final amended judgment.

      In September 2003, Van Diepen resigned from the P.A. and registered

Ormond Internal Medicine, LLC (“OIM”) with the State of Florida. On September

18, 2003, OIM began conducting business at the same location as the P.A. and



                                         2
utilizing Van Diepen’s services. Van Diepen also began liquidating, transferring

and disposing the P.A.’s assets and medical equipment, some of which was

transferred to OIM.

       After learning of the formation of OIM, Brown and Romagosa filed suit

pursuant to Florida Statutes § 56.29, Proceedings Supplementary, against the P.A.

and impled defendants OIM, Van Diepen, and Oceanfront Investments Group,

LLC (“Oceanfront”).1 In this supplementary proceeding, Brown and Romagosa

claimed that the P.A., Van Diepen and OIM had fraudulently transferred the P.A.’s

assets in order to hinder Brown and Romagosa from executing the FLSA judgment

that was entered against the P.A.2

       On November 16, 2004, the P.A. filed a petition for bankruptcy under

Chapter 7 in the Middle District of Florida. Due to this filing, both the P.A.’s

appeal of the amended judgment and the state court proceedings brought by Brown

and Romagosa were stayed pending the resolution of the bankruptcy petition.

Romagosa moved to lift the stay of her underlying state court proceedings, but the

motion was denied.



       1
         Romagosa and Brown also filed suit against the P.A., Van Diepen, OIM, and
Oceanfront in Florida state court pursuant to Florida’s Fraudulent Transfer Act, Florida Statutes
§§ 726.01 - 726.201.
       2
          Romagosa’s section 56.29 complaint did not specifically allege separate claims, such
as a fraudulent conveyance claim and a piercing the corporate veil claim.

                                                3
      The bankruptcy court ordered the bankruptcy trustee for the P.A., Robert E.

Thomas (“the Trustee”), to evaluate the claims against the P.A. as well as the

claims against Van Diepen, OIM, and Oceanfront. The Trustee identified potential

claims against Van Diepen and OIM including avoidance of fraudulent transfer,

preferential transfer, breach of fiduciary duty, and piercing the corporate veil. The

bankruptcy court found that these claims constituted property of the estate pursuant

to 11 U.S.C. § 541(a).

      In October 2005, the Trustee entered into a negotiated settlement agreement

with OIM, Van Diepen, and Oceanfront. The agreement stated that Thomas as

trustee “now succeeds to and is the owner of and vested with all post-judgment

supplemental proceeding claims now pending in the Circuit Court of Volusia

County, Florida against Van Diepen and OIM in connection with the pre-petitioner

transfer of assets and payment of the loans back to Van Diepen.”

      The agreement provided that Van Diepen would pay the bankruptcy estate

$45,000.00. In exchange, the agreement stated that:

      The Bankruptcy Court Order . . . shall specifically enjoin Romagosa, Brown,
      Aaron Cohen as Trustee of the estate of Brown,3 and their attorneys in State
      Circuit Court actions and the supplemental proceedings from further
      prosecuting any claims against Van Diepen, OIM, and Oceanfront pursuant
      to Florida Statutes Chapter 56 and Florida Statutes Chapter 726, or existing
      Florida case law utilizing legal or equitable principles, to the extent the

      3
          On January 20, 2004, Brown filed for bankruptcy.

                                               4
       Bankruptcy Court’s jurisdiction and legal authority to issue such an order.

       The Trustee filed a Motion for and Notice of Proposed Compromise of

Controversy pursuant to Federal Rule of Bankruptcy Procedure 9019. In his

motion, the Trustee detailed his findings. First, the Trustee identified potential

claims against Van Diepen and OIM.4 The Trustee valued the preferential claim

against OIM at $55,000.00. In evaluating the strength of the other claims, the

Trustee found that there were some pre-petition transfers from the P.A. to OIM, but

he indicated that the majority of the assets were either leased assets or Van

Diepen’s personal services. The Trustee did not think that these assets could be

liquidated and he could justify lengthy litigation. The Trustee also found that there

was not a high chance of success of prevailing on the individual claim of breach of

fiduciary duty against Van Diepen or the claim of piercing the corporate veil of

OIM. The Trustee also stated that pursuing these claims would be costly to the

estate and most likely exceed the $45,000.00 proposed in the settlement agreement.

He determined that a settlement was in the best interest of all the creditors. The

settlement was contingent upon the Trustee successfully dismissing with prejudice

the supplementary proceedings pending in state court.

       On February 9, 2006 after conducting an evidentiary hearing on the motion


       4
         The Trustee did not identify any viable claims against Oceanfront, and Romagosa has
presented no substantive argument that Oceanfront should be held liable for the debts of the P.A.

                                                5
and Romagosa’s objections, the bankruptcy court approved the settlement

agreement and overruled the objections. In its order, the bankruptcy court noted

that the outcome of the litigation was uncertain and would be lengthy and costly.

The bankruptcy court also found that the settlement did not fall below the lowest

point on the range of reasonableness. The district court affirmed, and Romagosa

appeals the district court’s order.5

                             II. STANDARDS OF REVIEW

      We review whether the bankruptcy court had jurisdiction to approve the

settlement agreement that enjoined a creditor’s state law claims de novo. See In re

Munford, Inc., 97 F.3d 449, 453 (11th Cir. 1996). We review the approval of a

settlement agreement under the abuse of discretion standard. Christo v. Padgett,

223 F.3d 1324, 1335 (11th Cir. 2000).

                                     III. DISCUSSION

      A.       Authority to Approve the Settlement Agreement

      Romagosa argues that the bankruptcy court did not have the authority to

approve a settlement agreement that included a broad release of third party non-

debtors and that enjoined Romagosa from pursuing her state law claims against

those third party non-debtors. After receiving the FLSA judgment against the P.A.



      5
          Brown did not join in the appeal.

                                              6
in state court, Romagosa and Brown filed supplemental proceedings against the

P.A., Van Diepen, and OIM pursuant to Fla. Stat. § 56.29. Section 56.29(6)(b)

states that “[w]hen any gift, transfer, assignment or other conveyance of personal

property has been made or contrived by defendant to delay, hinder or defraud

creditors, the court shall order the gift, transfer, assignment or other conveyance to

be void . . . .” Fla. Stat. § 56.29(6)(b). The purpose of § 56.29 is to assist

judgment creditors in reaching the assets of judgment debtors. Morton v. Cord

Realty, Inc., 677 So.2d 1322, 1324 (Fla. Dist. Ct. App. 1996).

      Once the P.A. filed for bankruptcy, Romagosa’s supplementary proceeding

action was properly stayed by the bankruptcy court. See In re Saunders, 101 B.R.

303, 306 (Bankr. N.D. Fla. 1989) (holding that the plaintiff’s § 56.29 action against

the defendant for alleged fraudulent transfers was subject to the automatic stay

provision, 11 U.S.C. § 362(a)). The bankruptcy court ordered the Trustee to

evaluate the claims asserted by Romagosa.

      Pursuant to 11 U.S.C. § 544, the Trustee has the power to avoid the transfer

of property of the debtor that is voidable under state law. Munford Inc. v.

Valuation Research Corp., 98 F.3d 604, 609 (11th Cir. 1996). The bankruptcy

code also permits the Trustee:

      to step into the shoes of a creditor for the purpose of asserting causes of
      action under state fraudulent conveyance acts for the benefit of all creditors,

                                           7
      not just those who win a race to judgment. A trustee acting under section
      544 acts as a representative of creditors, and any property recovered is
      returned to the estate for the eventual benefit of all creditors.

 In re Zwirn, No. 04-40306, 2007 WL 549328, at *4 (Bankr. S.D. Fla. Feb. 21,

2007) (internal quotation marks and citations omitted). The Trustee identified

various fraudulent conveyance claims against Van Diepen and OIM and proposed

to settle those claims in lieu of litigating them. Since any money recovered from

these claims is property of the estate, the Trustee had the power to assert these

claims on behalf of the P.A. for the benefit of all creditors. Therefore, the

bankruptcy court had the authority to approve an agreement settling these claims

and an agreement that would enjoin Romagosa from pursuing these same claims

against Van Diepen and OIM in state court.

      Romagosa argues that the bankruptcy court did not have authority to include

in a settlement agreement a release of third party non-debtors, such as Van Diepen

and OIM, where their property is not part of the bankruptcy estate. Although we

agree with this proposition, any money recovered from the fraudulent conveyances

from the P.A. to Van Diepen and to OIM is property of the estate. Therefore, the

bankruptcy court had jurisdiction over any claims that would recover such

property, and it had authority to enjoin Romagosa from pursuing these claims

against Van Diepen and OIM in state court. See id.; see also 11 U.S.C. § 541.



                                           8
       Romagosa also argues that the FLSA judgment she obtained in state court

holds Van Diepen jointly and severally liable for the judgment entered against the

P.A., and the bankruptcy court did not have the authority to bar her from pursuing

this form of recovery. While this claim does not appear to have been pursued by

Romagosa in her state court action, we agree with Romagosa’s argument. If the

FLSA state court judgment entered against the P.A. actually holds Van Diepen

jointly and severally liable for the judgment, then Romagosa can pursue that claim

independent of the P.A. and personally against Van Diepen, because any money

recovered from this claim would not be trust property. However, whether or not

the FLSA judgment holds Van Diepen personally liable is for the state court to

decide.

       Accordingly, we find that the bankruptcy court had the authority to approve

the settlement agreement of the fraudulent conveyance claims that the Trustee

pursued on behalf of the P.A. and for the benefit of all creditors. Furthermore, we

find that the bankruptcy court had the authority to enjoin Romagosa from pursuing

these same claims against Van Diepen and OIM in state court.6

       6
          As previously stated, Romagosa’s §56.29 complaint did not allege separate claims.
Therefore, we can not be certain as to the extent of her claims against Van Diepen and OIM.
However, the bankruptcy court only had the authority to approve an agreement settling claims
and authority to enjoin Romagosa from pursuing claims that the Trustee had standing to pursue
on behalf of the P.A. for the benefit of all the P.A.’s creditors. The record is not clear as to
whether the bankruptcy court actually entered an order enjoining Romagosa from pursuing her
state court claims.

                                                9
      B.     Approval of the Settlement

      Romagosa argues that the bankruptcy court abused its discretion in

approving the settlement agreement by releasing third party non-debtors and

improperly applying the Justice Oaks factors. In re Justice Oaks II, Ltd., 898 F.2d

1544, 1549 (11th Cir. 1990)

             1.     Release of Third Party Non-Debtors

      Romagosa cites In re Transit Group Inc., 286 B.R. 811, 817 (Bankr. M.D.

Fla. 2002) for the proposition that the release of third party non-debtors in

bankruptcy cases is the exception and should be done only under “unusual

circumstances.” However, as the district court correctly noted, In re Transit is

inapplicable to this case. In re Transit dealt with a confirmation of a

reorganization plan under Chapter 11, not a liquidation under Chapter 7. Id. at

814. In a Chapter 11 case, upon the confirmation of a plan of reorganization, the

debts of the bankrupt debtor are no longer subject to collection and are discharged.

Id. at 815. In In re Transit, the debtor sought to expand the scope of the discharge

to include non-debtor third parties. The bankruptcy court noted that a problem

with releasing third party non-debtors liability in approving a reorganization plan

of the debtor is that under 11 U.S.C. § 524(e) the “discharge of the debt of debtor

does not affect the liability of any other entity on . . . such debt.” Id. The court



                                           10
stated that since section 524(e) does not provide for a release of third parties from

liability, a release of non-debtors can only be done in unusual circumstances. Id. at

817.

       Unlike a situation in a case involving the reorganization plan of a debtor, the

settlement agreement in this case does not discharge the P.A.’s debts. To the

contrary, the agreement supplies the bankrupt estate with additional funds to pay

the P.A.’s creditors. Furthermore, unlike In re Transit, the Trustee had the sole

authority to prosecute, and therefore settle, the fraudulent conveyance claims

against Van Diepen and OIM. Therefore, the factors that the bankruptcy court

discussed in In re Transit as concerning a release of a third party non-debtor’s

liability to creditors under a proposed reorganization plan are not applicable to the

circumstances in this case.

              2.     Justice Oaks Factors

       Romagosa argues that the bankruptcy court did not properly evaluate the

Justice Oaks factors. When a bankruptcy court decides whether to approve a

proposed settlement agreement, the court must consider:

       (a) The probability of success in the litigation; (b) the difficulties, if any, to
       be encountered in the matter of collection; (c) the complexity of the
       litigation involved, and the expense, inconvenience and delay necessarily
       attending it; (d) the paramount interest of the creditors and a proper
       deference to their reasonable views in the premises.



                                            11
 In re Justice Oaks, 898 F.2d at 1549. A bankruptcy court is not obligated to

actually rule on the merits of the various claims “only the probability of

succeeding on those claims.” Id. (emphasis in original). “The approval of a

compromise is within the sound discretion of the bankruptcy judge . . . and [an

appellate court] will not overturn a decision to approve a compromise absent a

clear showing that the bankruptcy judge abused her discretion.” Jeffrey v.

Desmond, 70 F.3d 183, 185 (1st Cir. 1995).

      Romagosa argues that the bankruptcy court did not properly consider the

strength and the monetary value of her claims against Van Diepen and OIM. The

Trustee found a viable preferable transfer claim estimated to be worth about

$55,000, but offered to settle that claim and all other claims for $45,000 in lieu of

the uncertainty and high costs of litigation. The Trustee did not find that the

piercing of the corporate veil and the fraudulent transfer claims had much if any

value due to the difficulty in litigating such claims and because of the facts of the

case. However, Romagosa cites to Amjad Munim, M.D., P.A. v. Azar, 648 So.2d

145 (Fla. Dist. Ct. App. 1995) for the proposition that her claims were not only

strong, but she was likely to recover. The facts in Munim are similar to the facts of

our case.

      In Munim, the plaintiff was a doctor who was employed by a medical firm



                                           12
owned and operated by Dr. Munim. Id. at 148. The plaintiff was fired by the firm,

and sued for breach of contract. Id. The plaintiff won and was awarded a

substantial money judgment against the firm. Id. Twelve days after the entry of

the final judgment, Dr. Munim incorporated a new medical firm. Id. at 150. The

old firm stopped seeing patients and rendering medical services. The new firm

commenced seeing patients the next day. Id. at 150-51. The new firm was located

in the same office building and used the same equipment. Id. at 151. The staff and

patient files were the same. Id.

      The plaintiff brought supplementary proceedings against the new firm for

fraudulent transfer of assets, de facto merger and/or mere continuation of business.

Id. at 150. The trial court granted summary judgment in favor of the plaintiff on

all his claims, and the Florida district court of appeal affirmed. Id. at 155. Based

on this case, Romagosa argues that she had a high probability of success in

litigating her claims and that the litigation was not complex.

      While Munim ended with a summary judgment, Romagosa’s state court case

was only scheduled for a final summary judgment hearing. We can only speculate

what the state court would have ruled based on the facts of the case before it.

Furthermore, both the fraudulent transfer and piercing the corporate veil claims are

based on fraud. See Carnes v. Fender, 936 So.2d 11, 12-13 (Fla. Dist. Ct. App.



                                          13
2006). “Ordinarily, the issue of fraud is not a proper subject of a summary

judgment. Fraud is a subtle thing, requiring a full explanation of the facts and

circumstances of the alleged wrong to determine if they collectively constitute a

fraud.” Lab. Corp. of Am. v. Prof’l Recovery Network, 813 So.2d 266, 271 (Fla.

Dist. Ct. App. 2002) (citation omitted).

      Unlike Munim, most of the P.A.’s assets were leased. The court in Munim

also found as a substantial asset the medical association’s patient list, which “are

bought and sold for consideration all the time.” Munim, 648 So.2d at 153. Since

the decision in Munim, the sale of a medical association’s patient list is restricted

under HIPPA. The bankruptcy court is not required to rule on the merits, and must

look only to the probabilities. In re Justice Oaks, 898 F.2d at 1549. Furthermore,

the bankruptcy court must also consider the interests of all the creditors. The P.A.

had five creditors and only Romagosa objected to the settlement agreement.

Romagosa claims that she and Brown represent the vast majority of the unpaid

claims against the P.A., and since Brown is in bankruptcy, she is not willing to

fight for additional assets. However, it is within the bankruptcy court’s discretion

to determine whether settling the claims, in light of the uncertainties and costs of

litigation, was in the best interest of all the creditors, not just creditor Romagosa.

As such, we do not find that the bankruptcy court abused its discretion in finding



                                           14
that the probabilities as to the possible outcome of the state court litigation were

uncertain, continued litigation would be costly, and collection of any assets would

be difficult.

                                     IV. CONCLUSION

       We find that the bankruptcy court had the authority to approve an agreement

settling claims that the Trustee brought on behalf the P.A. for the benefit of all the

P.A.’s creditors. The bankruptcy court also had the authority to enjoin Romagosa

from pursuing those same claims in state court. Furthermore, we find that the

bankruptcy court did not abuse its discretion in approving the settlement

agreement. Accordingly, we affirm the district court’s order affirming the

bankruptcy court’s approval of the settlement agreement.7

       AFFIRMED.




       7
          The Trustee filed a motion to strike two issues raised in Romagosa’s brief: (1) whether
the FLSA imposes individual liability on Van Diepen, and (2) whether the “unusual
circumstances” test applies to a release of non-debtors in a Chapter 7 case. The Trustee argues
that these issues were not raised before the district court. The Trustee’s motion is denied.

                                               15